       Case 19-50102-gs        Doc 2537     Entered 02/09/21 11:59:33      Page 1 of 4




   1
   2
   3
   4
     Entered on Docket
    5February 09, 2021
___________________________________________________________________
   6
   7
       Jeffrey L. Hartman, Esq.                       Michael S. Budwick, Esq.
   8   Nevada Bar No. 1607                            Florida Bar No. 938777 (admitted pro hac)
       HARTMAN & HARTMAN                              mbudwick@melandbudwick.com
   9   510 W. Plumb Lane, Suite B                     Solomon B. Genet, Esq.
       Reno, NV 89509                                 Florida Bar No. 617911(admitted pro hac)
  10
       T: (775) 324-2800                              sgenet@melandbudwick.com
  11   F: (775) 324-1818                              MELAND BUDWICK, P.A.
       notices@bankruptcyreno.com                     3200 Southeast Financial Center
  12   Attorneys for Christina Lovato, Trustee        200 South Biscayne Boulevard
  13                                                  Miami, Florida 33131
                                                      Attorneys for Christina Lovato, Trustee
  14
                         UNITED STATES BANKRUPTCY COURT
  15                            DISTRICT OF NEVADA
  16   In re                              Lead Case No.: BK-19-50102-gs
                                          (Chapter 7)
  17   DOUBLE JUMP, INC.                  Substantively consolidated with
  18              Debtor.                                  19-50130-gs   DC Solar Solutions, Inc.
  19                                                       19-50131-gs   DC Solar Distribution, Inc.
                                                           19-50135-gs   DC Solar Freedom, Inc.
  20     X Affects DC Solar Solutions, Inc.
         X Affects DC Solar Distribution, Inc.            ORDER APPROVING COMPROMISE
  21     X Affects DC Solar Freedom, Inc.                 AND SETTLEMENT AGREEMENT AND
  22     X Affects Double Jump, Inc.                      DENYING WITHOUT PREJUDICE
                                                          AWARD OF CONTINGENCY FEE
  23
  24
                                                          Hearing Date: February 4, 2021
  25                                                      Hearing Time: 9:30 a.m.
  26
  27           The matter came before the Court on the Motion (“Motion”) by Christina Lovato, the duly
  28   appointed and acting trustee (“Trustee”) for the chapter 7 estates of DC Solar Solutions, Inc.




                                                      1
     Case 19-50102-gs        Doc 2537      Entered 02/09/21 11:59:33         Page 2 of 4




 1   (“Solutions”), DC Solar Distribution, Inc. (“Distribution”), DC Solar Freedom, Inc. (“Freedom,
 2   and together with Solutions and Distribution, “DC Solar”) and Double Jump, Inc. (“DJ,” and
 3   together with DC Solar, the “Debtors”), for an Order Approving Compromise And Settlement
 4   with:
 5           (1) KeyBank National Association (“KeyBank”);
 6           (2) SolarSense DCS I, LLC (“SolarSense”); and
 7           (3) Alternative Energy Infrastructure Projects Fund I, LP (“AEIP”) [ECF No. 2444].
 8           In accordance with District Court Administrative Order 2020-14, hearing on the matter was
 9   conducted by telephone. Appearances were by Trustee Lovato, represented by Michael Budwick
10   and Solomon Genet; KeyBank, represented by Lawrence Kotler; and SolarSense and AEIP,
11   represented by Robert Lapowsky. Other appearances were noted on the record. In addition to
12   having reviewed the Motion and supporting papers, as permitted by F.R.Evid. 201, the Court has
13   taken judicial notice of the papers and pleadings on file in these jointly administered cases. The
14   Court has considered the presentations of counsel and, based upon the entire record, stated its
15   findings of fact and conclusions of law on the record as permitted by F.R.Civ.P. 52, made
16   applicable to this proceeding by F.R.Bankr.P.9014(c) and 7052. The Court also makes the
17   following specific findings of fact and conclusions of law:
18           1. Notice of hearing on the Trustee’s Motion was proper and in accordance with applicable
19   rules. Certificate of Service [ECF No. 2457].
20           2. The Court’s ruling as announced orally on the record is incorporated by reference. Based
21   upon the entire record, the Court finds and concludes that the Settlement Agreement which is the
22   subject of the Motion satisfies each of the factors as set forth in In re A&C Properties, Inc., 784 F.
23   2d 1377, 1381 (9th Cir. 1986), cert. denied, 479 U.S. 854 (1986).
24           Good cause appearing
25           IT IS ORDERED that the Trustee’s Motion is GRANTED in part and DENIED in part;
26   and
27           IT IS FURTHER ORDERED that all of the terms and conditions included in the
28   Settlement Agreement are APPROVED; and




                                                       2
     Case 19-50102-gs        Doc 2537     Entered 02/09/21 11:59:33        Page 3 of 4




 1          IT IS FURTHER ORDERED that the Trustee is authorized to execute any additional
 2   documentation as may be required to implement the terms of the Settlement Agreement; and
 3          IT IS FURTHER ORDERED that pending adjudication of the Trustee’s Motion for
 4   Substantive Consolidation [ECF No. 2324], all settlement payments by KeyBank and SolarSense
 5   shall be allocated 81.7% to the estate of DC Solar Distribution, Inc. and 18.3% to the estate of DC
 6   Solar Solutions, Inc.; and
 7          IT IS FURTHER AND FINALLY ORDERED that Meland Budwick, P.A.’s request for
 8   a contingent fee is denied without prejudice to Meland Budwick, P.A. filing a separate motion and
 9   seeking approval from the Court at a further hearing, including on shortened notice.
10   Submitted by:
11   HARTMAN & HARTMAN
           and
12   MELAND BUDWICK, P.A.
13
     /s/ Jeffrey L. Hartman
14   Jeffrey L. Hartman, Esq.
     Attorneys for Christina Lovato, Trustee
15
16   APPROVED
     DUANE MORRIS LLP
17
     /s/ Lawrence Kotler
18   Lawrence Kotler, Esq.
19   For KeyBank

20   APPROVED
     STEVENS & LEE
21
22   /s/ Robert Lapowsky
     Robert Lapowsky, Esq.
23   For SolarSense and AEIP
24
     APPROVED
25   PARSONS BEHLE & LATIMER

26   /s/ Rew Goodenow
27   Rew Goodenow, Esq.
     For Sherwin Williams
28                                                 #####




                                                     3
     Case 19-50102-gs         Doc 2537     Entered 02/09/21 11:59:33         Page 4 of 4




 1                            ALTERNATIVE METHOD Re: RULE 9021
 2   In accordance with Local Rule 9021, counsel submitting this document certifies that the order
 3   accurately reflects the court’s ruling and that (check one):
            The court has waived the requirement set forth in LR 9021(b)(1).
 4
            No party appeared at the hearing or filed an objection to the paper.
 5
      X     I have delivered a copy of the proposed order to all counsel who appeared at the hearing,
 6          any trustee appointed in this case and any unrepresented parties who appeared at the
            hearing, and each has approved or disapproved the order, or failed to respond as indicated
 7
            below.
 8
     Trustee’s Counsel:
 9    X     Prepared / Approved the form of this order
10
            Waived the right to review the order and/or
11
            Appeared at the hearing, waived the right to review the order
12
13          Matter unopposed, did not appear at the hearing, waived the right to review the order

14          Disapproved the form of this order
15
            Did not respond to the paper
16   U.S. Trustee:
17
            Approved the form of this order
18
            Disapproved the form of this order
19
            Waived the right to review the order and/or
20
            Did not respond to the paper
21    X     Did not appear at the hearing or object to the paper
22          I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
23          with the motion pursuant to LR 9014(g), and that no party has objected to the form or
            content of the order.
24
     I declare under penalty of perjury that the foregoing is true and correct.
25
     Submitted by:
26   HARTMAN & HARTMAN
27
     /s/ Jeffrey L. Hartman
28   Jeffrey L. Hartman




                                                       4
